Citation Nr: 0524727	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1983, for the award of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the RO 
granted entitlement to an earlier effective date of September 
12, 1983, for the award of a 100 percent rating for the 
service-connected PTSD.  The veteran subsequently perfected 
an appeal regarding the effective date assigned in that 
decision.  

As will be discussed in greater detail hereinbelow, the 
veteran recently submitted a signed statement indicating that 
he wished to withdraw his appeal.  

For this reason, the Board no longer has jurisdiction over 
the claim for an earlier effective date for the grant of a 
100 percent rating for the service-connected PTSD.  


FINDING OF FACT

In a signed statement received by the Board in August 2005, 
the veteran indicated that he wished to withdraw his appeal 
with respect to the claim for an effective date earlier than 
October 1, 1983, for the award of a 100 percent rating for 
the service-connected PTSD.  


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement 
to an earlier effective date for the award of a 100 percent 
disability rating for the service-connected PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

In a signed statement received by the Board in August 2005, 
the veteran indicated that he wished to withdraw his appeal 
with respect to the matter of an effective date earlier than 
October 1, 1983, for the award of a 100 percent disability 
rating for the service-connected PTSD.  

As a result of this withdrawal, no allegations of error of 
fact or law remain before the Board for consideration with 
respect to the issue certified on appeal.  

Consequently, the Board no longer has jurisdiction to 
consider the claim for an earlier effective date, and it must 
be dismissed, without prejudice.  


ORDER

The veteran's appeal as to the claim of entitlement to an 
earlier effective date for the award of a 100 percent 
disability rating for the service-connected PTSD is 
dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


